
	
		I
		111th CONGRESS
		1st Session
		H. R. 394
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Brown of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the
		  Secretary of Veterans Affairs to increase the amount of the Medal of Honor
		  special pension provided under that title by up to $1,000.
	
	
		1.Authority of Secretary of
			 Veterans Affairs to increase Medal of Honor special pension
			(a)Authority To
			 increase rate of special pensionSubsection (a) of section 1562
			 of title 38, United States Code, is amended—
				(1)by inserting (1) after
			 (a); and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)(A)Subject to the
				availability of appropriations for this purpose in advance in an appropriations
				Act, the Secretary may increase the rate of the special pension otherwise in
				effect under paragraph (1) by not more than $1,000.
							(B)The Secretary may not increase the rate of
				a special pension under subparagraph (A) after the Secretary has expended all
				the funds specifically provided for such purpose in an appropriations
				Act.
							(C)The authority under subparagraph (A)
				expires on September 30,
				2013.
							.
				(b)Conforming
			 amendmentSubsection (f)(1)
			 of such section is amended by striking this section and
			 inserting subsection (a)(1).
			
